  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES ARTHUR STOKES III,             )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:18cv49-MHT
                                     )               (WO)
M & T BANK and BARRETT               )
DAFFIN FRAPPIER TURNER &             )
ENGEL, LLP,                          )
                                     )
       Defendants.                   )

                                  OPINION

       Plaintiff filed this lawsuit, in forma pauperis,

asserting a variety of federal and state claims arising

out of a foreclosure, a defendant’s failure to respond

to plaintiff’s document requests, and the defendants’

debt-collection efforts.             This lawsuit is now before

the court on the recommendation of the United States

Magistrate       Judge    that    plaintiff’s    federal     claims    be

dismissed as frivolous or for failure to state a claim

upon    which     relief    may    be    granted;     that   the   court

decline     to    exercise       supplemental     jurisdiction        over

plaintiff’s       state    claims;       and   that   the    motion     to
dismiss for improper venue be denied as moot.              There

are   no   objections     to   the   recommendation.    After   an

independent and de novo review of the record, the court

concludes    that   the    magistrate    judge’s   recommendation

should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 15th day of July, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
